Citation Nr: 0830621	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include depression, paranoia, and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
depression, paranoia, and anxiety disorder.  It also comes on 
appeal from a January 2007 rating decision of the same RO 
that, in pertinent part, denied service connection for right 
ear hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that right ear hearing loss pre-existed service, and was not 
chronically aggravated by active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

3.  A psychiatric disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.




CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).

3.  A psychiatric disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought. 

In the present case, VA issued notice by means of September 
2005, March 2006, and August 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
The veteran did not provide testimony in support of his claim 
for service connection for a psychiatric disability at the 
March 2008 Travel Board hearing.  However, the Board notes 
that the veteran was represented by a national service 
organization at that hearing.  Thus, based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, or a psychosis, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007)

Legal Analysis

1.  Right Ear Hearing Loss

The veteran asserts that service connection is warranted for 
right ear hearing loss disability.  The record establishes 
that the veteran has current right ear hearing loss 
disability for "VA purposes".  In this regard, on VA 
audiological examination in November 2006, the reported pure 
tone thresholds, in decibels were as follows:  15 decibels at 
500 Hertz, 15 decibels at 1,000 Hertz, and 30 decibels at 
2,000 Hertz, 75 decibels at 3000 Hertz, and 80 decibels at 
4000 Hertz.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear.

The veteran's service medical records reflect that at the 
time of his November 1970 pre-induction examination, the 
reported pure tone thresholds, in decibels were as follows:  
20 decibels at 500 Hertz and 15 decibels at 1,000, 2000, and  
4000 Hertz.  Such findings reflect "normal" hearing, as 
defined in Hensley.  Therefore, the veteran is entitled to 
the presumption of soundness on entering service. 

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.  

After careful review of the evidence of record, the Board 
finds that clear and unmistakable evidence of record 
establishes that the veteran's right ear hearing loss 
preexisted service and was not aggravated by service.  In 
this regard, the Board observes that on VA examination in 
November 2006, the VA examiner opined that the veteran's 
right ear hearing loss preexisted service.  In reaching this 
determination, the examiner noted that: 

The November 1970 history form completed 
by the veteran reported the existence of 
a pre-existing hearing loss that is not 
reflected on the November, 1970 physical 
evaluation form.  On section 36 of the 
history form the veteran indicated he had 
been rejected for service in September 
1970 for hearing loss.  However, the pure 
tone thresholds on the physical were 
recorded as within clinical normal limits 
on 11/4/1970.  The physical evaluation 
form does not have internal consistency 
in that the H profile box is overwritten 
with a "2" indicated a hearing loss. 

The examiner further noted that:
		
The next test of record is dated March 
31, 1971which is 6 days after the veteran 
entered active duty.  It shows a 
bilateral high frequency loss.  A pure 
tone test on 3/31/1971 recorded a mild to 
severe right ear hearing impairment from 
3000 to 6000 Hz with a configuration 
consistent with excessive noise 
exposure...Since Air Force basic trainees 
are not exposed to hazardous noise during 
the first 6 days of active duty, it is 
more likely than not that the hearing 
impairment pre-existed enlistment.  The 
severity of the loss recorded in March 
1971 would be sufficient to reject an 
applicant for service.  It would also be 
consistent with the "H2" profile marked 
on the November 1970 physical.

Therefore, based on the above-reference evidence, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's right ear impaired hearing, not formally diagnosed 
or identified prior to service, existed prior to service.

Thus, the question becomes whether or not the record contains 
clear and unmistakable evidence that the veteran's right ear 
hearing loss was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  In this regard, the veteran's 
service medical records show that a Hearing Conservation Data 
sheet dated in October 1973 reflects that right ear pure tone 
thresholds, in decibels, were as follows: 15 decibels at 500 
Hertz, 5 decibels at 1,000 Hertz, 0 decibels at 2,000 Hertz, 
30 decibels at 3000, and 65 decibels at 4000 Hertz.  
Additionally, on a Hearing Conservation Data sheet dated in 
October 1974, right ear pure tone thresholds, in decibels, 
were as follows: 15 decibels at 500 Hertz, 5 decibels at 
1,000 Hertz, 0 decibels at 2,000 Hertz, 25 decibels at 3000, 
and 65 decibels at 4000 Hertz.  The veteran's January 1975 
separation examination report reflects that on audiometric 
examination, the right ear pure tone thresholds, in decibels, 
were as follows:  15 decibels at 500 Hertz, 10 decibels at 
1,000, 0 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 
and 65 decibels at 4000 Hertz.  However, the record clearly 
and unmistakably establishes that such reported pure tone 
thresholds do not reflect aggravation of the veteran's pre-
existing hearing loss.  In this regard, the November 2006 VA 
examiner stated that, "the right ear hearing impairment was 
stable between March 31, 1971 and the veteran's discharge in 
1975.  There is no evidence of aggravation of the pre-
existing condition."  The November 2006 clinical assessment 
of the evidence constitutes clear and unmistakable evidence 
of no aggravation in service.  There is no evidence to the 
contrary.  Hence, the Board finds that clear and unmistakable 
evidence of record establishes that the veteran's pre-
existing right ear hearing loss was not chronically 
aggravated in service.

In conclusion, although the veteran asserts that his current 
right ear hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experiences; for example, he is 
competent to report that he experienced hearing loss in 
service and continues to experience hearing loss.   See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Therefore, in light of the competent medical 
evidence that clearly and unmistakably establishes that the 
veteran's pre-existing right ear hearing loss disability was 
not aggravated by service, the Board finds that the veteran's 
statements are not credible and that, when considered as a 
whole, the medical evidence of record is of greater probative 
value than the veteran's statements in support of his claim.  
The Board has considered the doctrine of resolving all doubt 
in the veteran's favor, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss disability.

Having determined that clear and unmistakable evidence of 
record establishes that pre-existing right ear hearing loss 
was not aggravated by service, a discussion of aggravation 
under the provisions of 38 C.F.R. § 1153 and 38 C.F.R. 
§ 3.306 is rendered moot.  

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  According to the veteran, who served in the 
Air Force, such tinnitus is due to the loud noise of F-104 
aircraft that he was exposed to while working on the flight 
line in service.  The veteran's DD Form 214 reflects that his 
military occupational specialty was that of a munitions 
inventory management specialist.  Further, hearing 
conservation data sheets contained in his service medical 
records show that the veteran was exposed to jet noise and 
noise on the flight line.  Additionally, the Board finds that 
it would have been consistent with the veteran's service for 
him to have been exposed to noise in service. See 38 U.S.C.A. 
§ 1154(a). As such, the Board concedes that the veteran was 
exposed to acoustic trauma in service.  

In terms of establishment of service connection on a 
nonpresumptive direct-incurrence basis, in the report of VA 
examination in November 2006, it was reported that the 
symptom of tinnitus was recorded in a VA medical record dated 
September 18, 2002, during a routine visit.  However, the 
veteran's service medical records are silent for complaints 
of, or treatment for, tinnitus.  Hence, the record 
establishes that the first documented complaint of tinnitus 
was in 2002, many years after the veteran's separation from 
service.  In the absence of demonstration of continuity of 
symptomatology, or a clinical opinion relating such tinnitus 
to service, this is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

There is no competent medical opinion of record that 
etiologically relates the veteran's current tinnitus to his 
in-service exposure to noise or any other incident of the 
veteran's service.  In this regard, the Board notes that the 
November 2006 VA examiner stated that "the issue of tinnitus 
cannot be resolved without resorting to mere speculation."  
In reaching this determination, after having found that left 
ear hearing loss had been aggravated in service, the examiner 
noted that:

Although it could be argued that the 
aggravation of hearing impairment could 
be accompanied by tinnitus, we know of no 
generally accepted, researched based 
evidence that this is more likely than 
not the case.  It could as strongly be 
argued that given the severity of the 
pre-existing hearing loss, the symptom of 
tinnitus was as likely as not present 
prior to active duty. Hence, the issue of 
tinnitus cannot be resolved except by 
mere speculation.

Therefore, in the absence of any clinical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2002, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his current 
tinnitus is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences tinnitus.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented competent medical evidence that 
demonstrates that the veteran's tinnitus is related to noise 
exposure in service, the Board finds that his statements as 
to the etiology of his tinnitus are not credible and that the 
negative evidence of record, including the November 2006 VA 
opinion, is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current tinnitus is related to such incident of service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus and the claim must be 
denied.

3.  Psychiatric Disability

The veteran asserts that service connection is warranted for 
a psychiatric disability.  With respect to a current 
disability, the record reflects that since 2005, the veteran 
has been diagnosed with depressive disorder and major 
depression with psychotic features.  However, the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a 
psychiatric disability in service.  Indeed, on a report of 
medical history dated in January 1975, the veteran denied a 
history of frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  Likewise, on the 
corresponding report of medical examination, the examiner 
reported that the veteran was psychiatrically normal  

Moreover, it is significant to point out that the evidence of 
record establishes that the veteran was not first clinically 
diagnosed with and treated for a psychiatric disability until 
2002, almost 30 years after his discharge from service.  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current psychiatric disability is etiologically 
related to any incident of service.  

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that a psychosis was demonstrated within one 
year of separation from service.  Thus, the Board concludes 
that the veteran is also not entitled to a grant of service 
connection for a psychiatric disability, on a presumptive 
basis.

In conclusion, although the veteran asserts that his current 
psychiatric disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences psychiatric 
symptomology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented clinical evidence of record that the 
veteran's psychiatric disability is related to service, the 
Board finds that his statements are not credible and that the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability and the claim must be 
denied.




ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a psychiatric 
disability, to include depression, paranoia, and anxiety 
disorder, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


